Appeal by the defendant from a judgment of the County Court, Nassau County (De Maro, J.), rendered June 30, 1986, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the People improperly bolstered a witness’s lineup identification testimony (see, People v Trow-bridge, 305 NY 471). Since the defendant conceded that it was he who was involved in a physical struggle with the complainant, identification was not in issue at trial, and in light of the overwhelming evidence of guilt, any possible error must be deemed harmless (see, People v Crimmins, 36 NY2d 230, 242).
The defendant also attributes prejudicial error to certain of the prosecutor’s summation remarks. None of these alleged errors has been properly preserved for appellate review in view of the failure of the defense counsel to timely object to them at trial (see, CPL 470.05 [2]). Mangano, J. P., Bracken, Spatt and Balletta, JJ., concur.